DETAILED ACTION
Response to Amendment
Acknowledgements
	The amendments to the claims have obviated the previous claim objections.  Accordingly, the claim objections have been vacated.
Terminal Disclaimer
The terminal disclaimer filed on 12/3/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,328,244 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The limitations of claims 4 and 15 should find antecedent basis in the specification.  The limitations appear to be supported by at least Figure 2.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Samson et al. (US 2003/0036728; hereafter Samson) in view of Kassab (US 2010/0222637) and further in view of Halevy (US 6,663,589).
Samson discloses an aortic occlusion and perfusion device, comprising: an expandable member (110) configured to expand within the aorta to secure the device within the aorta; a catheter (102) extending proximally from the expandable member and in fluid communication with the expandable member, the catheter defining openings (112, 126) along its length through which blood can pass with one or more of the openings (126) located proximal to the expandable member and one or more of the openings (112) located within the expandable member, the catheter defining a lumen (108) in fluid communication with the one or more openings (112) located within the expandable member.
Samson does not disclose a flow control sheath disposed around the catheter proximal to the expandable member such that axial movement of the flow control sheath relative to the catheter selectively occludes or uncovers the one or more of the openings located proximal to the expandable member as is recited in claim 13.
Kassab discloses an analogous device in which a flow control sheath (150) disposed around the catheter proximal to the expandable member such that axial 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Samson with the flow control sheath of Kassab in order to provide a perfusion catheter with flow control capabilities.
Samson and Kassab, in combination, fail to teach wherein the lumen terminating at a terminus such that the lumen is not in fluid communication with a distal end portion of the catheter as is recited in claim 13.
Halevy discloses an analogous balloon catheter (100) comprising a fluid conduit (112) with openings (114) located within an expandable member (120), wherein the lumen (112) terminates at a terminus (see annotated figure below) such the lumen is not in fluid communication with a distal end portion (see annotated figure below) of the catheter.  The terminus is clearly a wall portion and provides an isolated inflation lumen.

    PNG
    media_image1.png
    518
    746
    media_image1.png
    Greyscale



	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination (specifically Samson) with 
	In regard to claim 14, see the rejection directly above.  The terminus is clearly located proximal to the distal end portion of the catheter.
	In regard to claim 15, see the rejection directly above.  The defined terminus is clearly within the axial extent of the balloon.
	In regard to claim 16, see the rejection directly above.  The defined terminus is clearly a distal wall portion in the lumen of catheter.
	In regard to claim 17, Samson discloses wherein the lumen (108) is a first lumen, and the catheter defines a second lumen (118, 114, and/or 116) configured to be in fluid communication with the ascending aorta (see par. [0046]; lumens are configured for injecting medications and other fluids). 
Allowable Subject Matter
Claims 1-12 and 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
In regard to claim 1, the closest prior art is Samson ‘728.  Samson discloses a catheter (102), an expandable member (110) with one or more porous regions (122), and openings (126) proximal to the balloon, and openings (112) located within the balloon.  Samson fails to expressly disclose a flow control sheath as is recited but the examiner’s position is that the flow control sheath (150) of Kassab ‘637 cures that deficiency.  Samson further fails to disclose “the catheter defining a lumen in fluid communication with the one or more openings located within the expandable member and with the one or more openings located proximal to the expandable member” as is 
In regard to claim 18, the closest prior art is Samson ‘728.  Samson discloses a catheter (102), an expandable member (110) with porous regions (122), and openings (126) proximal to the balloon, and openings (112) located within the balloon, but Samson fails to disclose or suggest “wherein the expandable member comprises three discrete porous regions spaced apart axially by non-porous regions, each of the porous regions being configured to be located adjacent the ostia of at least one of the brachiocephalic artery, the left common carotid artery, or the left subclavian artery” as is recited in claim 18.  As shown in Figure 5 of Samson, the porous region (122) can perfuse the three recited vessels with one continuous porous region (122) but there is no disclosure of porous and non-porous regions configured in the recited manner.  Samson discloses various other embodiments but none of those embodiments expressly disclose or render obvious the highlighted limitations.  The highlighted limitation is understood to be allowable in combination with the other limitations of claim 18.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Response to Arguments
Applicant's arguments filed 12/3/2021 have been fully considered but they are not persuasive. 
In response to the applicant’s argument that providing Samson with the flow control sheath of Kassab is redundant and not obvious, the examiner respectfully disagrees.  The applicant points to par. [0050] which discloses that the rate of perfusion is controlled by adjusting the pressure within the flow control member 110; the adjustment of pressure being controlled by a cardiopulmonary bypass pump.  The applicant’s argument being that if Samson already has a means to control perfusion it would not be obvious to add another means for controlling perfusion.  This argument is not persuasive.  The examiner agrees with the applicant’s characterization of Samson but notes that the cardiopulmonary bypass pump controls perfusion through openings (112) and porous region (152) into the arch vessels (see par. [0040]-[0050]).  The modification with Kassab does not affect this perfusion.  There is a completely separate perfusion lumen (118) for perfusing the descending aorta via ports (126) (see par. [0040]). Perfusion lumen (118) provides perfusion to a separate area.  Samson provides no means for controlling the perfusion of the descending aorta.  The modification to add the Kassab flow control sheath would allow for controlling the perfusion of the descending aorta while the cardiopulmonary bypass pump provides perfusion control of the arch vessels.  The examiner’s position is that the modification is not redundant and is obvious for the reasons stated above.  

For these reasons, the rejection has been maintained.   
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE J STIGELL whose telephone number is (571)272-8759.  The examiner can normally be reached on M-F 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


THEODORE J. STIGELL
Primary Examiner
Art Unit 3783



/THEODORE J STIGELL/Primary Examiner, Art Unit 3783